LATTIMORE, J.
Conviction in district ■court of Anderson county of murder; punishment, confinement in the penitentiary for life. 'The record is before us without any statement ■of facts. There appear a number of special •charges, which were refused, but the application of which cannot be determined, in the absence of a statement of facts. No matter of procedure is complained of by bill of exceptions sufficiently to enable us to ascertain if the matters complained of were in fact injurious, and if they so transpired. Finding no error in the record, the judgment will be ■affirmed.